DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are presented for examination.
Claims 1-19 are allowed.

Invention
The Present invention teaches "A vehicle driving control method depending on a baby mode, may include, when the baby mode is activated, receiving information on a state of a vehicle seat, correcting a center state of charge (SOC) value of a battery of the vehicle based on the information on the state of the vehicle seat, determining a state of a transmission of the vehicle, and performing regenerative brake and brake pedal stroke (BPS) scale/filtering correction control or an electric vehicle (EV) mode and accelerator position sensor (APS) scale/filtering correction control based on the state of the transmission of the vehicle and the state of the vehicle seat.”

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this Examiner's amendment was given in an interview with Byung Cheol Kwak (Reg. No.: 69,316) on May 19, 2022.


The claims have been amended as follows:


           10.  (Currently Amended) A non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 1.

11. (Currently amended) A vehicle driving control apparatus of receiving information on activation of a baby mode, information on a state of a vehicle seat, and information on a transmission of a vehicle, the vehicle driving control apparatus comprising:
a controller including a memory and a processor, 
wherein the controller is configured to correct a center state of charge (SOC) value of a battery of the vehicle according to the information on the state of the vehicle seat; 
wherein the controller is configured to up-control a regenerative brake limit in a response to the center SOC value of the battery of the vehicle;
wherein the controller is configured to up-control an EV line in a response to the center SOC value of the battery of the vehicle; and
wherein the controller is configured to perform regenerative brake reinforcing and BPS scale/filtering correction control or EV mode reinforcing and APS scale/filtering correction control according to the state of the transmission of the vehicle and the state of the vehicle seat.

12. (Currently amended) The apparatus of claim 11, wherein the controller down-corrects the center SOC value upon determining that the vehicle seat is in a looking-ahead state.

13. (Currently amended) The apparatus of claim 11, wherein the controller is configured to determine when the transmission of the vehicle is in an R stage in a response that the vehicle seat is in a looking-ahead state.

14. (Currently amended) The apparatus of claim 12, wherein the controller corrects an APS scale and filtering in a response that the transmission is in an R stage.

15. (Currently amended) The apparatus of claim 12, wherein the controller corrects a BPS scale and filtering in a response that the transmission is not in an R stage.

16. (Currently amended) The apparatus of claim 11, wherein the controller up-corrects the center SOC in a response that the vehicle seat is in a looking-back state.

17. (Currently amended) The apparatus of claim 11, wherein the controller determines when the transmission of the vehicle is in an R stage in a response that the vehicle seat is in a looking-back state.

18. (Currently amended) The apparatus of claim 16, wherein the controller corrects a BPS scale and filtering in a response that the transmission of the vehicle is in an R stage.

19. (Currently amended) The apparatus of claim 16, wherein the controller up-corrects the center SOC and corrects the APS scale and filtering in a response that the transmission of the vehicle is not in an R stage.

Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1-19 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 05/13/2022, Pages 1-2.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 11 are allowed, the claims 2-10, 12-19 are also allowed based on their dependency upon the independent claims 1,11.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Rork et al. (US Pat. No.: 8,179,274 B2) teaches “A vehicle system for communicating with a child seat is provided with a receiver configured for receiving a seat sensor signal from a child seat controller. A controller is configured for communicating with the receiver for analyzing the seat sensor signal and comparing the seat sensor signal to pre-existing guidelines to determine a status message. A user interface is configured for communicating with the controller for displaying the status message. The child seat is provided with a plurality of seat sensors for measuring different adjustable features of the seat including; a harness sensor for measuring a tension within a harness; a buckle switch for measuring a connection of a buckle; and a level sensor for measuring an inclination of a seat sub-assembly. The seat controller is provided for receiving measurement signals from the seat sensors and transmitting the seat sensor signal.”

          Lee et al. (US Pub. No.: 2011/0040451 A1) teaches “A system for classifying an occupant using a reduced quantity of force sensors. The system includes one or more force sensors, an electronic control unit ("ECU"), and a vehicle safety system. The force sensors are, for example, i-Bolt.TM. sensors, or other suitable force sensors or force sensing systems. The ECU includes, among other things, an occupant classification module and a safety monitoring module. The occupant classification module receives signals from the force sensors, determines one or more moments about a fixed point of a vehicle occupant control volume, and determines an occupant classification metric based on a mass of the control volume and a center of gravity of the control volume. The occupant classification module uses the occupant classification metric to classify an occupant into one of a plurality of occupant classifications. Based on the occupant classification, the safety monitoring module controls one or more vehicle safety systems.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/BABAR SARWAR/
Primary Examiner, Art Unit 3667